DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 7, 21, 22: Page 5 of the Remark, Applicants argue “the prior art does not disclose or suggest transmission of multiple first messages until the end of the random access response (RAR) window” (emphasis added). Examiner believes that this argument is not relevant because it is directed to subject matter not found in the claims. 
Regarding claim 2: Page 8 of the Remarks, Applicants argue the prior art does not disclose or suggest after receiving the at least one third message, determining a preferred downlink beam for each user equipment of the plurality of user equipments; instead of transmitting the at least one fourth message to the at least one user equipment on the requested beam, transmitting only one fourth message to each user equipment on the preferred beam. Examiner respectfully disagrees. Murray discloses at paragraph [0369] “The eNB may use this mapping to derive the UE best or preferred UE's UL Tx beam i.e., the UE's Tx beam from which the received preamble (among all potentially UL Tx beam) is from. The eNB may also identify/record the best NR eNB's UL Rx beam associated with the received preamble”; and at paragraph [0392] “Step 4 of FIG. 20 describes Contention Resolution. HContention resolution may be performed as described in section 5.1.5 of 3GPP TS 36.321 or in accordance with any other mechanism designed for contention resolution in a NextGen network. The eNB may transmit Message 4 on NR eNB's best DL Tx beam communicated to the eNB by the UE in Step 1 of FIG. 20 or in Step 3 of FIG. 20.” Thus, Murray clearly discloses limitation recited in claim 2.
Finally, Applicant’s arguments with respect to claim 5 have been fully considered. The motivation of the rejection of claim 5 has been changed set forth in this Office Action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 9 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al, US Pub. 2017/0367120, hereinafter referred to as Murray.
Regarding claims 1, 7 and 21-22, Murray discloses random access procedures in next generation networks, comprising: detecting, by a base station in a wireless communication system, within an RAR window, at least one of multiple first messages from a plurality of user equipments, wherein the plurality of user equipments is permitted to transmit multiple first messages within the RAR window, and wherein each first message comprises a PRACH preamble (fig. 20, the eNB receives at least one of random access preamble from a plurality of UEs in the service cell); in response to receiving at least one PRACH preamble in the at least one of multiple first messages, transmitting at least one second message comprising an RAR downlink channel for each preamble received (fig. 20; step 2, Random access response); receiving at least one third message, from at least one user equipment of the plurality of user equipments, comprising a beam connection request (fig. 20, step 3, p. [0383], [0385], [0391], scheduled transmission, wherein the UE may transmit Msg3 on the beam identified as best or preferred) and transmitting at least one fourth message to the at least one user equipment on the requested beam (fig. 20, step 4).  
Regarding claim 2, Murray discloses the system further comprising: after receiving the at least one third message, determining a preferred downlink beam for each user equipment of the plurality of user UEs; and instead of transmitting the at least one fourth message to the at least one user equipment on the requested beam, transmitting only one fourth message to each user equipment on the preferred beam (fig. 20, p. [0392], step 4, The eNB may transmit Message 4 on NR eNB's best Downlink Tx beam communicated to the eNB by the UE in Step 1 in Step 3).  
Regarding claim 4, Murray discloses wherein the determining is based on the at least one third message indicating the preferred beam (fig. 20, step 3, p. [0383], [0385], [0391], scheduled transmission, wherein the UE may transmit Msg3 on the beam identified as best or preferred).  
Regarding claim 6, Murray discloses wherein, in response to each at least one first message comprising PRACH preambles being grouped instead of comprising a PRACH preamble, the at least one second message comprises an RAR for each PRACH preamble group (see fig. 21, 41, preamble group A and B, and table from p. [0193]).
Regarding claim 9, Murray discloses wherein the at least one third message comprises a message corresponding to each received RAR, and identifying a preferred RAR for downlink (fig. 20, step 3, p. [0383], [0385], [0391], scheduled transmission, wherein the UE may transmit Msg3 on the beam identified as best or preferred).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murray as shown above.
Regarding claim 3, Murray does not disclose wherein the determining is based on a difference between a number of second messages sent and a number of third messages received. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known in the art into Murray’s system as an option of designer’s choice.
Regarding claim 5, Murray does not disclose based on the determining, shutting down other pending random access channel (RACH) procedures with each user equipment on non-preferred beams. However, the step of shutting down unused/non-preferred beams is an option of designer’s choice to save system resources.
Regarding claim 8, Murray discloses wherein the at least one third message is only one message based on one received RAR (fig. 20, step 3, p. [0383], [0385], [0391], scheduled transmission, wherein the UE may transmit Msg3 on the beam identified as best or preferred). Murray does not disclose the step of omitting other RARs with an indication of the omitted RARs. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known in the art into Murray’s system as an option of designer’s choice.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THAI D HOANG/Primary Examiner, Art Unit 2463